DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-9, 11-15 and 17-19 of U.S. Patent No. 11,223,859. Although the claims at issue are not identical, they are not patentably distinct from each other. As shown in Table 1, below, claim 1 of US 11,223,859 discloses substantially similar claim limitations to those in claim 2. The base-frame-rate, high-frame-rate, high-definition, and ultra-high-definition of claim 1 of US 11, 223, 859 is not patentably distinct from, respectively, the first frame rate, second frame rate, first resolution, and second resolution of claim 2. Likewise, the base stream and enhancement stream of claim 1 of US 11, 223, 859 are not patentably distinct from the base layer and enhancement layer of claim 2. In the same manner, claims 8 and 15 are not patentably distinct from, respectively, claims 8 and 14 of US 11,223,859. Dependent claims 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 16, 17, 18, 19 and 20 are not patentably distinct from, respectively, claims 1, 2, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 17, 18 and 19 of US 11,223,859.
Claim 2 of Instant Application
A transmission device, comprising: 
circuitry configured to 
process transmission image data to obtain first image data for acquisition of image data of a first frame rate and a first resolution, second image data for acquisition of image data of a second frame rate and the first resolution based on the first image data, third image data for acquisition of image data of the first frame rate and a second resolution based on the first image data, and fourth image data for acquisition of image data of the second frame rate and the second resolution based on the first, second, and third image data; and 
transmit a description and a video stream including (i) a base layer that includes encoded image data of the first image data and encoded image data of the second image data, and (ii) an enhancement layer that includes encoded image data of the third image data and encoded image data of the fourth image data, 
wherein the base and enhancement layers are each managed with one track, the description indicates a first representation corresponding to the base layer and a second representation corresponding to the enhancement layer.
Claim 1 of US 11,223,859
A transmission device, comprising:
circuitry configured to
process high-frame-rate ultra-high-definition image data to obtain first image data for acquisition of a base-frame-rate high-definition image, second image data for acquisition of a high-frame-rate high-definition image by being used with the first image data, third image data for acquisition of a base-frame-rate ultra-high-definition image by being used with the first image data, and fourth image data for acquisition of a high-frame-rate ultra-high-definition image by being used with the first to third image data;
transmit a container including (i) a base stream that includes encoded image data of the first image data and encoded image data of the second image data, and (ii) an enhancement stream that includes encoded image data of the third image data and encoded image data of the fourth image data; and
insert, into the container, information in which the base and enhancement streams are each managed with one track, wherein the information includes a first representation corresponding to the base stream and a second representation corresponding to the enhancement stream.


Table 1
Claims 14 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 15 of U.S. Patent No. 11,223,859 in view of Reitmeier et al. (US 6,118,820, referred to herein as “Reitmeier”). 
	 
Regarding claim 14, claim 8 of US 11,223,859 discloses: The reception device according to claim 11, as discussed above.
Claim 8 of US 11,223,859 does not explicitly disclose: wherein the video stream further includes maximum luminance information indicating a maximum luminance level for the video stream, and the circuitry is configured to display the image data obtained by the decoding processing based on the maximum luminance information.
However, Reitmeier discloses: wherein the video stream further includes maximum luminance information indicating a maximum luminance level for the video stream, and the circuitry is configured to display the image data obtained by the decoding processing based on the maximum luminance information (Reitmeier: Figs. 1 and 2; column 6, lines 7-14; column 8, lines 57-67, disclosing signaling maximum luminance information for video decoding and display).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the maximum luminance information of Reitmeier in the reception device of Claim 8 of US 11,223,859.
One would have been motivated to modify Claim 8 of US 11,223,859 in this manner in order to better preserve a relatively high dynamic range of an information signal (Reitmeier: column 1, lines 59-67).

Regarding claim 21, the claim recites analogous limitations to claim 14, above, and is therefore rejected on the same premise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484